Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 65.
My best friend.Ghent 16. December 1814.

This appellation reminds me of an occurrence on Monday last, which I may tell you exactly as it happened, and which will shew you the sort of tone which my colleagues observe with me, and I with them.—We had been three hours in Conference with the British Plenipotentiaries; and it had been perhaps the most unpleasant one that we have held with them—We had returned home, and were in Session conversing together upon  what had been passing in the Conference, when Mr Clay remarked that Mr Goulburn was a man of much irritation—irritability, said I, is the word Mr Clay—irritability—and then fixing him with an earnest look, and the tone of voice between seriousness and jest, I added—“like somebody else that I know.” Clay laughed, and said “aye, that we do, all know him, and none better than yourself”—And Mr Gallatin fixing me exactly as I had done Mr Clay, said emphatically “that is your best friend”—“Agreed” said I, “but one”—and we passed on in perfect good humour to another topic.—There was however truth in the joking on all sides—Of the five members of the American Mission the Chevalier has the most perfect controul of his temper—the most deliberate coolness, and it is the more meritorious, because it is real self–command—his feelings are as quick and his Spirit as high as those of any one among us; but he certainly has them more under government—I can scarcely express to you how much both he and Mr Gallatin have risen in my esteem since we have been here, living together—Gallatin has not quite so constant a supremacy over his own emotions; yet he seldom yields to an ebullition of temper, and recovers from it immediately—He has a faculty, when discussion grows too warm of turning off its edge by a joke, which I envy him more than all his other talents, and he has in his character one of the most extraordinary combinations of stubbornness and of flexibility that I ever met with in man. His greatest fault I think to be an ingenuity sometimes intrenching upon ingenuousness.—Our next personage in the sensitive scale is Mr Russell.—As the youngest member of the mission he has taken the least active part in the business, and scarcely any at the Conferences with the British Plenipotentiaries—He is more solitary and less social in his disposition than the rest of us, and after living with us two Months, left us and took separate lodgings for some trifling personal convenience or saving of expence—He nevertheless bears his proportion of all the entertainments that we give—But he has a high sense of his personal dignity, and sometimes takes offence when none is intended to be given—This has never happened upon any circumstance connected with the business of the Mission, for he has never entered into the discussions which we have had among ourselves; but we have seen the manifestations of his temper in the occurrences of social intercourse as well in our particular circle, as in our relations with the people of this Country—There has however never been any thing like a misunderstanding between him and any of us—In the conduct of our business, he has the greatest deference for the opinion of Mr Clay—The greatest diversities of sentiment, and the most animated mutual oppositions have been between this last Gentleman, and your best friend—They are unquestionably the two members of the mission, most under the influence of that irritability, which we impute to Mr Goulburn, and perhaps it would be difficult to say which of them gives way to it the most. Whether Mr Clay is as conscious of this infirmity, as your friend, whether he has made it as much the study of his life to acquire a mastery over it, and whether he feels with as much regret after it is past every occasion when it proves too strong for him, he knows better than  I do—There is the same dogmatical, overbearing manner, the same harshness of look and expression, and the same forgetfulness of the courtesies of society in both. An impartial person judging between them I think would say that one has the strongest, and the other the most cultivated Understanding—That one has the most ardency, and the other the most experience of mankind—That one has a mind more gifted by nature, and the other a mind less cankered by prejudice. Mr Clay is by ten years the younger man of the two, and as such has perhaps more claim to indulgence for irritability.—Nothing of this weakness has been shewn in our conferences with the British Plenipotentiaries—From two of them, and particularly from Mr Goulburn we have endured much; but I do not recollect that one expression has escaped the lips of any one of us that we could wish to be recalled.We dined with them on Tuesday, and had a party more stiff and reserved than on any former occasion—There was at the same time, more studious politeness on the part of the Mr Goulburn; as if he too was conscious of his trespass upon decorum in the Conference of the preceding day—On Wednesday we sent them our Note, in which we have made a step towards the conclusion, to which we have all acceded with the most extreme reluctance—My belief is that it will be lost upon the British Government, and that our concession will be of no effect. Our position is now far more painful than it was when we had the immediate prospect of a rupture in August—Then we were sure of the support nearly unanimous of our own Country in rejecting demands the most extravagant and absurd—Now we have the appearance of fighting for feathers; and are sure of disapprobation whether we yield them, or prolong the War by persisting in our refusal—From the moment when the British Government sunk in their most obnoxious demands and held out upon these rags and tatters of contention, I suspected that they were playing a game of duplicity, and that they stuck upon points which they knew we must reject, merely to have the pretext for continuing the War, and for putting upon us the blame of its continuation—Every  thing that has since happened corroborates this suspicion—Our last Note like all the rest has been referred to the British Government—We shall have the answer about the 21st: of this Month, and I hope it will be the last occasion for a reference—We are told that there has been a settlement to the satisfaction  of all the great Powers of the principal objects in discussion of at Vienna, and that the armies on the Continent are all to be placed immediately on the Peace Establishment—If this arrangement had been delayed a Month longer, it might have made our Peace certain—At this moment it may have an unfavourable effect upon the issue of our Negotiation.In the mean time we partake of Balls, Concerts and Plays as often as we desire—Last Monday Evening was one of the mixed entertainments of Concert and Ball—At the Concert they performed Hail Columbia! Air Americain, a Grand Orchestre—So it was announced in the Bill of performance—Would you believe, that all the Hanoverian Officers, forming no small part of the company, received an order, from authority, to leave the Hall, when that Air should be played?—This order was probably given to intimidate the managers, and prevent the performance of the Air—But not producing that effect, the order was revoked, after the Concert was begun; and the officers while at the Hall, received permission to stay and hear the Air, which they did.—It is singular enough, that their General had sent us his Cards, but ten days beforeWhen you see Count Maistre, assure him how much I am gratified by the obliging testimonial of his esteem; and how sincerely it is on my part reciprocal—I enclose my answer to Charles’s letter, and am with the most faithful affection, your husband
A.